Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
 
As filed, claims 1, 2, 5-8, and 11-16 are pending; and claims 3, 4, 9, and 10 are cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 1/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application No. 16/867,540 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 1/28/2021, with respect to claims 1, 2, 4-8, and 10-16, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112 fourth paragraph rejection of claims 4 and 10 is withdrawn per cancellation of these claims.

The § 102(a)(1) rejection of claims 1, 2, and 6 by CAS233 is withdrawn per amendments/remarks.

The § 102(a)(1) rejection of claims 4 and 6 by CAS781 is withdrawn per amendments/remarks and cancellation of claim 4.

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 1, 2, 4-8, and 10-16 by co-pending application No. 16/867,540 is withdrawn per filing and approval of the abovementioned terminal disclaimer and cancellation of claims 4 and 10.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 2, 5-8, and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claims 1 and 7, the claims recite the proviso, “wherein R4 is not methyl at a C-4 position in a cyclic group when R2 and R3 are both H”, at the end of both claims.  The Examiner finds that R4 is attached or connected to an ether or ester group and not a cyclic group.  Accordingly, it is unclear to the Examiner the metes and bounds of the abovementioned proviso, which rendered these claims indefinite.

b)	Regarding claims 2, 5, and 6, these claims are dependent of claim 1, and they failed to correct the indefiniteness issue in claim 1, which rendered these claims indefinite.

c)	Regarding claims 8 and 11-16, these claims are dependent of claim 7, and they failed to correct the indefiniteness issue in claim 7, which rendered these claims indefinite.

. Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstract Registry No. 1303294-50-9, hereinafter CAS509.

Regarding claims 1, 2, and 6, CAS509, for instance, teaches the following compound or pharmaceutical composition thereof (with unbuffered water), which encompassed all the limitations of these claims.

    PNG
    media_image1.png
    179
    416
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    43
    629
    media_image2.png
    Greyscale

Wherein: one of instant variables R1 and R2 is thioalkyl and the other is H; and instant variable R3 is H.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstract Registry No. 1091545-67-3, hereinafter CAS673.



    PNG
    media_image3.png
    223
    430
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    43
    634
    media_image4.png
    Greyscale

Wherein: one of instant variables R1 and R2 is methoxy and the other is H; and instant variable R3 is phenyl.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstract Registry No. 1014250-03-3, hereinafter CAS033.

Regarding claims 1, 2, and 6, CAS033, for instance, teaches the following compound or pharmaceutical composition thereof (with unbuffered water), which encompassed all the limitations of these claims.

    PNG
    media_image5.png
    182
    395
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    45
    643
    media_image6.png
    Greyscale

Wherein: one of instant variables R1 and R2 is methoxy and the other is methyl; and instant variable R3 is H.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
a)	Regarding claims 1 and 7, the claims recite the phrase, “wherein R1, R2 are optionally bonded together to form a four-, five-, or six-membered heteroycyclyl”, and the word, -- and --, is missing between R1 and R2.
Appropriate correction is required.

Conclusion
Claims 1, 2, 5-8, and 11-16 are rejected.
Claims 1 and 7 are objected.
Claims 3, 4, 9, and 10 are cancelled.


Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626